Citation Nr: 0712131	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-00 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for basal cell carcinoma, 
to include as secondary to herbicide exposure in service.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to May 
1969, to include service in Vietnam.  This case comes to the 
Board of Veterans' Appeals (Board) from a March 2004 rating 
decision.  The case was remanded by the Board in April 2006 
for further development and a supplemental statement of the 
case was issued in January 2007.

In an October 2006 statement, the veteran raised additional 
claims for entitlement to service connection for color 
blindness, impaired vision, right leg injury as residual of 
shrapnel wound, and nightmares.  These claims are referred to 
the RO for initial adjudication.


FINDING OF FACT

Basal cell carcinoma was not present in service or for many 
years after service and is not related to active service.


CONCLUSION OF LAW

Basal cell carcinoma was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  In partial compliance with the duty to notify, the 
RO issued the veteran a letter in November 2003 which 
contained all but the last element of the duty to notify.  
The veteran has not been prejudiced by lack of notification 
as he was issued subsequent development letters in March 2004 
and January 2005 and a December 2004 statement of the case 
contained the entire language of 38 C.F.R. § 3.159.  Finally, 
the veteran was issued a letter in May 2006 which outlined 
all of the elements of the duty to notify.
	
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records and private medical 
records.  No VA examination is required in this case because 
the veteran has submitted no medical evidence that he 
currently has basal cell carcinoma that is related to 
service.  The veteran submitted a statement in October 2006 
requesting additional time to submit evidence.  The veteran 
was given 60 days in which to submit evidence and none was 
submitted.  There does not appear to be any other evidence, 
VA or private, relevant to the claim that the RO has failed 
to attempt to obtain at this time.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last adjudication by the RO.  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  



II.  Claim for Entitlement to Service Connection

The veteran claims that he has basal cell carcinoma as a 
result of herbicide exposure in service.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Certain 
chronic diseases, to include cancer, may be presumed to have 
been incurred during service, if the disease is manifested to 
a degree of 10 percent or more within one year of service 
separation, the absence of any findings of the disease in 
service notwithstanding.  38 C.F.R. §§ 3.307, 3309.

Service connection can also be established under presumptive 
provisions; in particular, presumption applies to disease(s) 
associated with exposure to certain herbicide agents.  Under 
38 C.F.R. § 3.307(a)(6), a veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  See 38 C.F.R. 
§ 3.307(a)(6), (d).  In other words, if a veteran was exposed 
to an herbicide agent during active service, then, any 
disease that he has incurred, if found under 38 C.F.R. 
§ 3.309(e), shall be service connected, even though there is 
no record of such disease during service.  38 C.F.R. 
§ 3.309(e) lists the diseases associated with exposure to 
certain herbicide agents to include, inter alia, a variety of 
cancers.  Basal cell carcinoma is not one of the listed 
diseases.  See also Notice, 67 Fed. Reg. 42600-42608 (2002) 
(determined that no other condition can warrant the 
presumption of service connection).

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's private medical records indicate treatment for 
cancers of the skin in September 1980 through June 1998 and 
again from January 2001 through November 2003.  The private 
medical records indicate that the veteran has had several 
malignant and benign lesions removed from his skin, some of 
which were diagnosed as basal cell carcinoma.  This type of 
cancer is not found in the list of cancers which can be 
presumptively linked to herbicide exposure in service.  Since 
no other condition can be presumptively linked to herbicide 
exposure in service than those outlined in the regulation and 
the veteran has submitted no evidence linking his cancer to 
service or to herbicide exposure therein, the veteran's claim 
for entitlement to service connection for basal cell 
carcinoma cannot be substantiated.

The Court has held that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation, even if there is no entitlement to the presumption 
of service incurrence.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The Court has also held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required. Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  In this case, however, 
there is no medical evidence of basal cell carcinoma during 
service, nor is there any medical evidence to suggest that 
the basal cell carcinoma was related to service.

While the veteran may sincerely believe that he has basal 
cell carcinoma that is related to his service, as a lay 
person, he is not competent to render a medical diagnosis or 
etiological opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  For the reasons discussed above, the 
preponderance of the evidence establishes that the veteran 
currently does not have basal cell carcinoma as a result of 
service; accordingly, there is no reasonable doubt to be 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for basal cell carcinoma, 
to include as secondary to herbicide exposure in service, is 
denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


